IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-09-00376-CV
 
In
re Madeline Moore,
Brian
Moore, and Ty Clevenger
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
            In this original proceeding
for a writ of mandamus, Relators Madeline Moore, Brian Moore (collectively the Moores), and Ty Clevenger assert five issues.  The underlying suit is one affecting the
parent-child relationship.  We will deny the petition.
            We summarily deny relief on
issues three and five.  Issue four, which seeks in part the recusal of the sitting
judge (Respondent Robert M. Stem, Judge of the 82nd District Court of Robertson County) in the underlying case, is moot because Judge Stem has recused
himself.
We cannot grant the other relief sought
in issue four (the recusal or disqualification of Judge Stem in all cases in
which Clevenger is an attorney of record).  No such motion appears to have been
filed in the trial court, and a ruling, or a refusal to rule, by Judge Stem on
which we could possibly grant mandamus relief is not before us.
Issue two asserts that a visiting judge
(Respondent Cara Wood, Judge of the 284th District Court of Montgomery County), erred in issuing a stay of the underlying case.  Because the stay order
expired on its own terms on December 31, 2009, issue two is moot.
Issue one asserts that the trial court
lacks jurisdiction because Real-parties-in-interest Tracey and Timothy Moore
lack standing.  The Moores (the Relators) filed a motion to dismiss the
underlying proceeding on the basis that Tracey and Timothy Moore lack standing. 
A hearing on the motion to dismiss was held before Judge Wood, but no ruling
was made.  In connection with Judge Stem’s recusal, he requested the assignment
of a visiting judge to hear the underlying case.  The first assigned judge was
objected to by Real-party-in-interest Tracey Moore.  Until an assigned judge
has had a reasonable opportunity to consider the Relators’ motion to dismiss,
it would be premature for us to address issue one.  See In re Birdwell,
224 S.W.3d 864, 865-66 (Tex. App.—Waco 2007, orig. proceeding) (op. on reh’g). 
Accordingly, it is denied without prejudice.
We deny the petition for writ of
mandamus and dismiss Relators’ motion to expedite as moot.
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Petition
denied and Motion to Expedite dismissed as moot
Opinion
delivered and filed March 10, 2010
[OT06]